Citation Nr: 0411089	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to the assignment of a higher disability evaluation 
for post-traumatic stress disorder (PTSD), initially evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1969.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A personal hearing was held before the undersigned Acting Veterans 
Law Judge in September 2003.  The veteran maintained that he had 
to retire from his job due to his service-connected PTSD.  It 
appears that the veteran is claiming entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU).  This is referred to the RO for appropriate 
action.  


REMAND

The veteran maintains that his PTSD symptoms have increased in 
severity since the most recent November 2000 VA examination.  He 
also contends that the VA examination was inadequate.  He was last 
examined for compensation purposes in November 2000.  

In presenting testimony at his personal hearing, the veteran 
reported that he was receiving private medical care from Dr. 
Rotella.  These records may be helpful in the adjudication of the 
case.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2003) are fully complied with and 
satisfied.

2.  The RO is requested to furnish the veteran the appropriate 
release of information forms in order to obtain copies of all VA 
and private medical records pertaining to treatment for his PTSD, 
which have not been previously submitted.  

3.  The veteran should be afforded a VA examination to determine 
the severity of his service-connected PTSD.  The examiner is asked 
to report on the presence or absence of the specific symptoms in 
the general rating formula for mental disorders, a copy of which 
has been added to the claims folder in the statement of the case 
dated in April 2001.  The examiner must assign a Global Assessment 
of Functioning Score consistent with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV), and explain what the assigned score 
represents.  A complete rationale for any opinion expressed must 
be provided.  The claims folder should be made available to the 
examiner for review in conjunction with the examination, and the 
examiner should acknowledge such review in the examination report.

4.  Thereafter, the RO should readjudicate the issue currently in 
appellate status.  If the benefit sought remains denied, the 
veteran and his representative should be furnished with a 
supplemental statement of the case and an opportunity to respond. 

By this remand, the Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).






